 Case: 4:20-cv-01018-MTS Doc. #: 21 Filed: 08/19/20 Page: 1 of 2 PageID #: 108




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

HALEIGH DARSONVAL, individually               )
and on behalf of all other similarly situated )
Missouri citizens,                            )
                                              )
       Plaintiff,                             )      No. 4:20-cv-01018-MTS
                                              )
v.                                            )
                                              )
SCHWAN’S CONSUMER                             )
BRANDS, INC.,                                 )
                                              )
       Defendant.                             )

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed R. Civ. P. 41(a)(1)(A)(i), Plaintiff Haleigh Darsonval hereby voluntarily

dismisses this action without prejudice. Defendant has not filed an answer or a motion for

summary judgment in this matter.

Dated: August 19, 2020                        Respectfully Submitted,

                              By:      /s/ Matthew H. Armstrong
                                      Matthew H. Armstrong (MO 42803)
                                      ARMSTRONG LAW FIRM LLC
                                      8816 Manchester Rd. No. 109
                                      St. Louis MO 631444
                                      Tel: 314-258-0212
                                      Email: matt@mattarmstronglaw.com

                                      Attorneys for Plaintiffs and the Putative Class




                                            Page 1 of 2
 Case: 4:20-cv-01018-MTS Doc. #: 21 Filed: 08/19/20 Page: 2 of 2 PageID #: 109




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which electronically delivered a copy of the same to all

counsel of record.

                                             /s/ Matthew H. Armstrong
                                             Matthew H. Armstrong




                                           Page 2 of 2
